      3:19-cv-03202-JMC            Date Filed 02/24/21   Entry Number 42       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Jamal R. Clavon,                              )
                                              )       Civil Action No.: 3:19-cv-03202-JMC
                      Plaintiff,              )
                                              )
       v.                                     )             ORDER AND OPINION
                                              )
South Carolina Department of                  )
Corrections,                                  )
                     Defendant.               )
                                              )

       Plaintiff Jamal R. Clavon (“Plaintiff”) brought this action against his former employer,

Defendant South Carolina Department of Corrections (“Defendant” or “SCDOC”), primarily

claiming he was illegally discriminated against based upon his disability. (See ECF No. 1 at 4-6.)

This matter is before the court upon review of Plaintiff’s Objections (ECF No. 33) to the Report

and Recommendation issued by the Magistrate Judge in August 2020 (“Report”) (ECF No. 29).

The Report recommended that the court dismiss this case because “[t]he Eleventh Amendment

immunizes Defendant from . . . the [Americans with Disabilities Act (‘ADA’)] claims.” (Id at 7.)

The Report further recommended “declin[ing] supplemental jurisdiction” for Plaintiff’s remaining

state law claim. (Id.) For the reasons set forth below, the court ACCEPTS the Report and adopts

its findings herein (ECF No. 29), and GRANTS Defendant’s Motion for Judgment on the

Pleadings (ECF No. 19) as set forth below.

                   I. FACTUAL AND PROCEDURAL BACKGROUND1

       Plaintiff worked at SCDOC from November 2018 to mid-February 2019. (ECF No. 29 at

2.) Plaintiff asserts that he informed Defendant he suffered from cardiomegaly, a condition he



1
 The Report sets forth the relevant facts and legal standards, which this court incorporates herein
without a full recitation.
                                                  1
      3:19-cv-03202-JMC          Date Filed 02/24/21       Entry Number 42        Page 2 of 7




claims was disabling, “at the time he was hired.” (Id.) In late January 2019, Plaintiff had chest

pains and sought medical attention, which resulted in him missing four days of work. (Id.)

Plaintiff’s supervisor purportedly claimed that Plaintiff missing “work based on doctor’s orders

was ‘unacceptable.’” (Id.) Plaintiff then “filed a discrimination and Hostile Work Environment

Complaint with Defendant.” (Id.) He again missed work “from February 4-11, 2019,” while under

the care of a physician. (Id.) Ultimately, Defendant terminated Plaintiff on February 17, 2019.

(Id.) Plaintiff thereafter “filed a Charge of Discrimination with the South Carolina Human Affairs

Commission . . . and the Equal Employment Opportunity Commission[.]” (Id.)

       Plaintiff brought the instant Complaint in November 2019, claiming Defendant violated

the ADA and South Carolina Human Affairs Law (“SCHAL”), retaliated against Plaintiff, and

created a hostile work environment. (ECF No. 1 at 4-6.) Defendant filed a Motion for Judgment

on the Pleadings in May 2020, contending in part that Plaintiff’s ADA claims were barred by the

Eleventh Amendment. (ECF No. 19 at 2-4.) Plaintiff filed a Response to the Motion (ECF No. 23),

to which Defendant replied (ECF No. 25).

        The Magistrate Judge issued the Report on August 18, 2020, suggesting the case be

dismissed because the Eleventh Amendment immunized Defendant from Plaintiff’s ADA claims.

(ECF No. 29 at 4.) Specifically, while citing to binding precedent, the Magistrate Judge observed

“that states and state agencies cannot be sued by private parties in federal court under Title I of the

ADA”;2 “federal courts lack jurisdiction over cases against states or state agencies absent the

State’s express consent to be sued in federal court”; 3 and “[t]he South Carolina Tort Claims Act




2
  (ECF No. 29 at 5-6 (citing Board of Trustees of University of Alabama v. Garrett, 531 356, 374
(2001)).)
3
  (ECF No. 29 at 5-6 (citing Pennhurst State School and Hospital v. Halderman, 465 U.S. 89
(1984)).)
                                                  2
       3:19-cv-03202-JMC          Date Filed 02/24/21         Entry Number 42         Page 3 of 7




expressly declines to give that consent.”4 The Magistrate Judge noted that Plaintiff did not

distinguish or address Defendant’s cited authorities, instead citing to portions of broad language

within the South Carolina Tort Claims Act for support. (Id. at 5.) Despite Plaintiff’s insistence, the

Magistrate Judge explained that the “State’s waiver of immunity” was simply not a “novel issue,”

because “clear statutory and case law provide that Plaintiff’s ADA claims cannot proceed.” (Id. at

5-6.) Lastly, assuming Plaintiff’s ADA claims did not survive, the Magistrate Judge recommended

declining to exercise supplemental jurisdiction over the remaining state law claim for several

reasons, including that the case “is still in the discovery phase”; the SCHAL should be

appropriately considered “in state court”; and this matter’s dismissal without prejudice would

“serve fairness and judicial economy by giving Plaintiff at least 30 days” to refile in state court.

(Id. at 6-7.)

        In response to the Report, Plaintiff filed Objections again contending that South Carolina

is liable under the South Carolina State Tort Claims Act and “the State’s waiver of immunity is a

novel issue.”5 (ECF No. 33 at 3.) Defendant filed a brief Response to the Objections, noting

Plaintiff brought the “same argument” that was before the Magistrate Judge. (ECF No. 34 at 2.)

                                          II. JURISDICTION

        This court has jurisdiction over Plaintiff’s ADA claims via 28 U.S.C. § 1331, as the claims

arise under a law of the United States. The court additionally has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a), because these claims “are so related




4
 (ECF No. 29 at 5-6 (citing S.C. Code § 15-78-20(e)).)
5
  Plaintiff further states “if the court finds that . . . Defendant is immune from liability . . . Plaintiff
requests the court to dismiss the remaining South Carolina Human Affairs Law cause of action
without prejudice with leave to bring in South Carolina State court.” (ECF No. 33 at 3.)
                                                     3
      3:19-cv-03202-JMC          Date Filed 02/24/21       Entry Number 42         Page 4 of 7




to claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” Id.

                                 III. STANDARD OF REVIEW

   A. Report and Recommendation

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are not

specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

       The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199




                                                  4
        3:19-cv-03202-JMC        Date Filed 02/24/21      Entry Number 42         Page 5 of 7




(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

   B. Motion to Dismiss

        The Federal Rules of Civil Procedure provide that “[a]fter the pleadings are closed—but

early    enough    not   to   delay   trial—a    party    may    move     for   judgment     on   the

pleadings.” FED. R. CIV. P. 12(c). A motion for judgment on the pleadings is intended to test the

legal sufficiency of the complaint and will operate to dispose of claims “where the material facts

are not in dispute and a judgment on the merits can be rendered by looking to the substance of the

pleadings and any judicially noted facts.” Cont’l Cleaning Serv. v. UPS, C/A No. 1:98-cv-1056,

1999 WL 1939249, at *1 (M.D.N.C. Apr. 13, 1999) (citing Hebert Abstract v. Touchstone Props.,

Ltd., 914 F.2d 74, 76 (5th Cir. 1990)). “An issue of fact is deemed to be material if the outcome of

the case might be altered by the resolution of the issue one way rather than another.” Walker v.

Liberty Mut. Ins. Co., No. 4:16-cv-01388-RBH, 2017 WL 1020884, at *1 (D.S.C. Mar. 16, 2017).

“[A] motion for judgment on the pleadings is decided under the same standard as a motion to

dismiss under Rule 12(b)(6).” Deutsche Bank Nat’l Trust Co. v. IRS, 361 F. App’x 527, 529 (4th

Cir. 2010) (citing Independence News, Inc. v. City of Charlotte, 568 F.3d 148, 154 (4th Cir. 2009)).

        A motion pursuant to Rule 12(b)(6) ”should not be granted unless it appears certain that the

plaintiff can prove no set of facts which would support its claim and would entitle it to

relief.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct



                                                  5
      3:19-cv-03202-JMC         Date Filed 02/24/21       Entry Number 42        Page 6 of 7




alleged.” Id. (citing Twombly, 550 U.S. at 556). The key difference between a Rule

12(b)(6) motion and a Rule 12(c) motion is that the court “consider[s] the answer as well as the

complaint” and “documents incorporated by reference in the pleadings” on a Rule 12(c)

motion. Fitchett v. Cnty. of Horry, No. 4:10-cv-1648-TLW-TER, 2011 WL 4435756, at *3 (D.S.C.

Aug. 10, 2011) (citations omitted).

                                        IV. DISCUSSION

       Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce, 727

F.2d 91, 94 n.4 (4th Cir. 1984). In the absence of specific objections to the Magistrate Judge’s

Report and Recommendation, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, the court concludes Plaintiff’s objections restate his earlier arguments that were

adequately addressed by the Report. For example, Plaintiff previously posited that South Carolina

was liable under the South Carolina State Tort Claims Act (compare ECF No. 23 at 3, with ECF

No. 33 at 3) and “the State’s waiver of immunity is a novel issue” regarding his ADA claims

(compare ECF No. 23 at 3, with ECF No. 33 at 3). Indeed, it appears Plaintiff copied these rehashed

contentions almost verbatim into his Objections. The Magistrate Judge spent the bulk of the Report

properly considering and addressing these arguments. (See ECF No. 29 at 3-6.) The court thus

overrules Plaintiff’s objections. The court otherwise finds no clear error on the face of the record.




                                                 6
      3:19-cv-03202-JMC          Date Filed 02/24/21        Entry Number 42     Page 7 of 7




Accordingly, the court dismisses Plaintiff’s ADA claims, declines to exercise supplemental

jurisdiction, and dismisses the remaining state law claim in this case without prejudice.6

                                         V. CONCLUSION

        For the reasons discussed above, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein (ECF No. 29), GRANTS Defendant’s Motion

for Judgment on the Pleadings (ECF No. 19), and DISMISSES Plaintiff’s First Cause of Action

for a violation of the ADA, Third Cause of Action for retaliation under the ADA, and Fourth Cause

of Action for creating a hostile work environment under the ADA. (See ECF No. 1 at 4-6.) The

court further DISMISSES WITHOUT PREJUDICE Plaintiff’s sole remaining Second Cause of

Action for a violation of the South Carolina Human Affairs Law (see id. at 5), with leave for

Plaintiff to refile this claim in South Carolina state court.

IT IS SO ORDERED.




                                                                United States District Judge
February 24, 2021
Columbia, South Carolina




6
  As noted above, Plaintiff does not object to the Report’s suggestion that this court decline
supplemental jurisdiction if his ADA claims are dismissed. (See ECF No. 33 at 3.)
                                                   7
